DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner regrets having to inform you that extra the claim fee collected with the amendment filed 19 January 2021 was short the fee for one claim. As Applicant provided a deposit account and authorization to charge for additional fees with that amendment, the recited deposit account has been charged the missing $100 fee. This brings the fees for extra claims current. No other fees for the extra claims are required at this time.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sterling Fillmore on 21 March 2022.

The application has been amended as follows: 
Please replace all previous versions of the claims with the following claim listing:

LIST OF CURRENT CLAIMS

1–28. (Cancelled)
29.	(Previously Presented) A device for examining value documents and/or a transport of value documents which are transported along a specified transport path in a specified transport direction, by means of ultrasound, wherein (a) or (b) below are satisfied:

and
(b) the device comprises ultrasound transceivers disposed offset in a direction transverse to the transport direction for emitting ultrasound on the transport path upon transmit signals and for receiving the ultrasound after interaction with at least one of the value documents and for emitting receive signals;
wherein in a case that (a) is satisfied, each of the ultrasound transmitters and/or each of the ultrasound receivers respectively has at least one capacitive, micromechanical ultrasonic transducer, and at least one of the ultrasound transmitters and/or at least one of the ultrasound receivers has two or more capacitive, micromechanical ultrasonic transducers,
	 and
wherein in a case that (b) is satisfied, each of the ultrasound transceivers respectively has at least one capacitive, micromechanical ultrasonic transducer, and at least one of the ultrasound transceivers has two or more capacitive, micromechanical ultrasonic transducers; and
wherein in the case that (a) is satisfied, the two or more capacitive, micromechanical ultrasonic transducers of the at least one of the ultrasound transmitters or the at least one of the ultrasound receivers are configured to have essentially identical properties,
	and
wherein in the case that (b) is satisfied, the two or more capacitive, micromechanical ultrasonic transducers of the at least one of the ultrasound transceivers are configured to have essentially identical properties. 



31. 	(Previously Presented) The device according to claim 29, wherein in the case that (a) is satisfied, the ultrasound transmitters and ultrasound receivers are disposed and configured such that respectively one of the ultrasound transmitters and at least one of the ultrasound receivers are disposed on the same side of the transport path, such  that ultrasound emitted by a respective one of the ultrasonic transducers will be received, after interaction with one of the value documents in the transport path, by one of the ultrasound receivers and the ultrasound transmitter and the ultrasound receiver form an ultrasound path.

32. 	(Previously Presented) The device according to claim 29, wherein in the case that (a) is satisfied, the device further comprises a control and evaluation device which is connected with the ultrasound transmitters and ultrasound receivers, and forms and emits transmit signals for the emitting of ultrasound by at least one of the ultrasound transmitters and receives and processes receive signals of at least one of the ultrasound receivers, 
and
wherein in the case that (b) is satisfied, the device further comprises a control and evaluation device which is connected with the ultrasound transceivers and forms transmit signals for the emitting of ultrasound by at least one of the ultrasound transceivers and emits the transmit signals to the ultrasound transceivers and receives and processes receive signals of the at least one of the ultrasound transceivers.
 


	and
wherein in the case that (b) is satisfied, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transceivers and the control and evaluation device are configured such that the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transceivers emits ultrasonic pulses of a specified frequency and duration in dependence on transmit signals of the control and evaluation device, 
wherein in the case either (a) or (b) are satisfied, the ultrasonic pulses are shorter than 100 milliseconds, and 
wherein in the case that (a) is satisfied and each of the ultrasound receivers has at least one capacitive, micromechanical ultrasonic transducer, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound receivers is respectively configured to receive the ultrasonic pulses of specified frequency and duration which are shorter than 100 milliseconds and forms corresponding receive signals, and the control and evaluation device is configured to receive and to process the receive signals, and
wherein in the case that (b) is satisfied, the at least one capacitive, micromechanical ultrasonic transducer of at least some the ultrasound transceivers is respectively configured to receive the ultrasonic pulses of specified frequency and duration which are shorter than 100 milliseconds and forms corresponding receive signals, and the control and evaluation device is configured to receive and to process the receive signals. 
 

	and/or
wherein at least one of the ultrasound receivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound receivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and said capacitive, micromechanical ultrasonic transducers are disposed on a chip and respectively have electrodes which are contacted by conductive paths on the chip,
	and
wherein in a case that (b) is satisfied, at least one of the ultrasound transceivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound transceivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and said capacitive, micromechanical ultrasonic transducers are disposed on a chip, and respectively have electrodes which are contacted by conductive paths on the chip.

35. 	(Previously Presented) The device according to claim 34, wherein in the case that either (a) or (b) is satisfied, adjacent ones of the capacitive, micromechanical ultrasonic transducers configured on the chip have a distance between 100 µm and 10 mm in the transport direction and/or a distance between 100 µm and 10 mm transverse to the transport.




37. 	(Previously Presented) The device according to claim 32, 
wherein in the case that (a) is satisfied, at least one of the ultrasound transmitters has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound transmitters respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip and respectively have electrodes which are contacted by conductive paths on the chip, 
	and/or
wherein in the case that (a) is satisfied, at least one of the ultrasound receivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound receivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip, respectively have electrodes which are contacted by conductive paths on the chip,
	and 
wherein in the case that (b) is satisfied, at least one of the ultrasound transceivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound transceivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip, and respectively have electrodes which are contacted by conductive paths on the chip.




39. 	(Previously Presented) The device according to claim 37, wherein in the case that either (a) or (b) is satisfied, at least one of the capacitive, micromechanical ultrasonic transducers has an extent between 100 µm and 10 mm in the transport direction and/or an extent between 100 µm and 10 mm transverse to the transport direction.
 
40. 	(Previously Presented) The device according to claim 32, wherein in the case that (a) is satisfied, the control and evaluation device is configured to emit transmit signals to at least two different, adjacent ones of the ultrasound transmitters at the same time such that the at least two different, adjacent ones of the ultrasound transmitters emit ultrasound with different frequency or pulses of ultrasound with different frequency, and 
wherein in the case that (a) is satisfied, the control and evaluation device is configured to receive and to process receive signals of the ultrasound receiver forming an ultrasound path with the respective ultrasound transmitter, and
wherein in the case that (b) is satisfied, the control and evaluation device is configured to emit transmit signals to at least two different, adjacent ones of the ultrasound transceivers at the same time such that the at least two different, adjacent ones of the ultrasound transceivers emit ultrasound with different frequency or pulses of ultrasound with different frequency, and 
wherein in the case that (b) is satisfied, the control and evaluation device is configured to receive and to process receive signals of the ultrasound transceiver forming an ultrasound path with the respective ultrasound transceiver. 


in the case that (a) is satisfied, the control and evaluation device is configured to receive and process receive signals of the ultrasound receiver associated with the respective ultrasound transmitter and to filter the receive signals of the ultrasound receiver associated with the respective ultrasound transmitter according to the frequencies or the succession of the frequencies of the emitted pulses, and
wherein in the case that (b) is satisfied, the control and evaluation device is configured to emit transmit signals to at least one of the ultrasound transceivers such that the at least one of the ultrasound transceivers emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
wherein in the case that (b) is satisfied, the control and evaluation device is configured to receive and process receive signals of the ultrasound transceiver, and to filter the receive signals of the ultrasound receiver associated with the respective ultrasound transceiver according to the frequencies or the succession of the frequencies of the emitted pulses.

42. 	(Previously Presented) The device according to claim 32, wherein in the case that (a) is satisfied, at least one of the ultrasound transmitters has at least two capacitive, micromechanical ultrasonic transducers and the at least two capacitive, micromechanical ultrasonic transducers of the at least one ultrasound transmitter are connected with the control and evaluation device, and the control and evaluation device is configured to emit transmit signals to the at least two capacitive, micromechanical ultrasonic transducers such that the at least two capacitive, micromechanical ultrasonic transducers emit ultrasound with the same frequency, or the control and evaluation device is configured to process the receive signals jointly for a same frequency, and

 
43. 	(Currently Amended) The device according to claim 32, wherein in the case that , and each of the ultrasound transmitters has at least one capacitive, micromechanical ultrasonic transducer, the control and evaluation device is configured to emit the transmit signals to the capacitive, micromechanical ultrasonic transducers of the ultrasound transmitters such that the capacitive, micromechanical ultrasonic transducers of the ultrasound transmitters emit ultrasound with a same frequency and a different phase, and
wherein in the case that (b) is satisfied, the control and evaluation device is configured to emit the transmit signals to the capacitive, micromechanical ultrasonic transducers of the ultrasound transceivers such that the capacitive, micromechanical ultrasonic transducers of the ultrasound transceivers emit ultrasound with a same frequency and a different phase.

44. 	(Previously Presented) The device according to claim 32, 
wherein in the case that either (a) or (b) is satisfied, the control and evaluation device is configured to ascertain from the receive signals upon processing the receive signals at least one of 
at least one value which represents a weight per unit area and/or a thickness of a value document, 
a local weight per unit area-profile, or 

wherein in the case that either (a) or (b) is satisfied, the control and evaluation device is configured to ascertain whether a value document for which receive signals were received was transported as a single value document or at least partly overlapping with another value document, and upon ascertaining at least partly overlapping value documents the control and evaluation device is configured to emit a signal representing a result of the ascertaining. 

45. 	(Previously Presented) The device according to claim 32, wherein in the case that either (a) or (b) is satisfied, the control and evaluation device is configured to recognize, upon processing the receive signals employing the receive signals, edges, leading edges or trailing edges, of a transported value document, and 
wherein in the case that either (a) or (b) is satisfied, the control and evaluation device is configured to recognize upon processing the receive signals whether and/or when at least one specified edge, the leading edge in the transport direction and/or the trailing edge in the transport direction, of a value document passes a specified location at the transport path, and/or to recognize the position thereof and to emit thereupon a corresponding signal. 

46. 	(Previously Presented) An apparatus for processing value documents comprising
a feeding device for accepting value documents to be processed,
an output device for outputting or accepting the processed value documents,
a transport device for transporting the value documents from the feeding device along a transport path to the output device, and
one or more of the devices according to claim 29, disposed in the region of a portion of the transport path, for examining the value documents and/or the transport of the value documents which are transported along the transport path.

47. 	(Previously Presented) A method for examining value documents and/or for monitoring the transport of value documents by means of ultrasound, the method comprising:
performing step (a) or (b) below
(a) emitting ultrasound by means of at least one ultrasound transmitter, upon receiving transmit signals, on a value document transported along a transport path and receiving the ultrasound thereupon emanating from the value document by means of at least one ultrasound receiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound receiver, 
		and
(b) emitting ultrasound by means of at least one ultrasound transceiver, upon receiving transmit signals, on a value document transported along a transport path the receiving ultrasound thereupon emanating from the value document by means of the at least one ultrasound transceiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound transceiver;  
wherein the method further comprises
receiving and processing said receive signals; and 
determining at least one property of the value document that is relevant for the examining and/or monitoring of the transport of the value document based on the received and processed receive signals,
wherein in the case that step (a) is performed, the at least one ultrasound transmitter and/or at least one ultrasound receiver has at least two capacitive, micromechanical ultrasonic transducers; and
; and
wherein in the case that step (b) is performed, the at least one ultrasound transceiver has at least two capacitive, micromechanical ultrasonic transducers; and
wherein in the case that step (b) is performed, the at least two capacitive, micromechanical ultrasonic transducers of the at least ultrasound transceiver are configured to have essentially identical properties. 

48. 	(Previously Presented) The method according to claim 47, wherein a device is employed for said examining value documents and/or the transport of value documents which are transported along the transport path in a specified transport direction, by means of ultrasound, wherein 
in the case that step (a) is performed, the device comprises a plurality of ultrasound transmitters disposed offset in a direction transverse to the transport direction for emitting, upon receiving said transmit signals, ultrasound on the transport path and a plurality of ultrasound receivers disposed offset in a direction transverse to the transport direction for receiving ultrasound which is generated by means of the ultrasound transmitters and for emitting said receive signals 
	and   
in the case that step (b) is performed, the device comprises a plurality of ultrasound transceivers disposed offset in a direction transverse to the transport direction for emitting ultrasound on the transport path upon receiving said transmit signals and for receiving the ultrasound after interaction with at least one of the value documents and for emitting said receive signals; and
wherein in the case that step (a) is performed, the ultrasound transmitters and ultrasound receivers of the device are employed as the at least one ultrasound transmitter and the at least one 
wherein in the case that step (b) is performed, at least some of the ultrasound transceivers of the device are employed as the at least one ultrasound transmitter and at least some of the ultrasound transceivers are employed as the at least one ultrasound receiver, and said transmit signals are emitted to at least one ultrasound transceiver which thereupon emits said ultrasound, and upon receiving the receive signals of the at least one ultrasound transceiver, and
wherein in the case that either step (a) or step (b) is performed, said method further comprises evaluating said received receive signals. 

49. 	(Previously Presented) The method according to claim 47, wherein
in the case that step (a) is performed and the at least one ultrasound transmitter has at least two capacitive, micromechanical ultrasonic transducers and the at least one ultrasound receiver has at least one capacitive, micromechanical ultrasonic transducer, the method further comprises forming and emitting said transmit signals to said at least one ultrasound transmitter, 
wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transmitters is configured such that, and said transmit signals are formed and emitted such that, the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transmitters emits the ultrasonic pulses of the specified frequency and duration in dependence on the transmit signals of a control and evaluation device such that the ultrasonic pulses are shorter than 100 milliseconds, and wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound receivers  is respectively configured to receive ultrasonic pulses of the specified frequency and duration which are shorter than 100 milliseconds;
in the case that step (b) is performed, the method further comprises forming and emitting said transmit signals to said at least one ultrasound transceiver,

wherein in the case that either step (a) or step (b) is performed, said method further comprises 
	forming corresponding receive signals, and 
	receiving and processing the receive signals. 

50. 	(Previously Presented) The method according to claim 48, wherein
in the case that step (a) is performed and the at least one ultrasound transmitter has at least two capacitive, micromechanical ultrasonic transducers and the at least one ultrasound receiver has at least one capacitive, micromechanical ultrasonic transducer, the method further comprises forming and emitting said transmit signals to said at least one ultrasound transmitter, 
wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transmitters is configured such that, and said transmit signals are formed and emitted such that, the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transmitters emits ultrasonic pulses of a specified frequency and duration in dependence on the transmit signals of the control and evaluation device, which pulses are shorter than 100 milliseconds and wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound receivers is respectively configured to receive ultrasonic pulses of specified frequency and duration which are shorter than 100 milliseconds; and

wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transceivers is configured such that, and said transmit signals are formed and emitted such that, the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transceiver emits ultrasonic pulses of a specified frequency and duration in dependence on the transmit signals of the control and evaluation device, which pulses are shorter than 100 milliseconds and wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transceivers is respectively configured to receive ultrasonic pulses of specified frequency and duration which are shorter than 100 milliseconds; and
wherein in the case that either step (a) or step (b) is performed, said method further comprises 
	forming corresponding receive signals, and 
	receiving and processing the receive signals. 

51. 	(Previously Presented) The method according to claim 48, wherein
in a case that step (a) is performed, the method further comprises 
emitting said transmit signals to at least two different, adjacent ones of the ultrasound transmitters such that said at least two different, adjacent ones of the ultrasound transmitters emit ultrasound with different frequency or pulses of ultrasound with different frequency, and 
receiving and processing said receive signals of the ultrasound receiver that forms an ultrasound path with the respective ultrasound transmitter, wherein processing said receive signals includes filtering said receive signals; and
in a case that step (b) is performed, the method further comprises 

receiving and processing said receive signals of the ultrasound transceiver that forms an ultrasound path with the respective ultrasound transceiver, wherein processing said receive signals includes filtering said receive signals. 

52. 	(Previously Presented) The method according to claim 47, further comprising 
in the case that step (a) is performed, the method further comprises
controlling at least one of the ultrasound transmitters with transmit signals such that the at least one of the ultrasound transmitters emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
receiving, processing, and filtering said receive signals of the ultrasound receiver associated with the respective ultrasound transmitter according to the frequencies or the succession of the frequencies of the emitted pulses; and
in the case that step (b) is performed, the method further comprises
controlling at least one of the ultrasound transceivers with transmit signals such that the at least one of the ultrasound transceivers emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
receiving, processing, and filtering said receive signals of the ultrasound transceiver associated with the respective ultrasound transceiver according to the frequencies or the succession of the frequencies of the emitted pulses.


controlling at least one of the ultrasound transmitters with transmit signals such that the at least one of the ultrasound transmitters emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
receiving, processing, and filtering said receive signals of the ultrasound receiver associated with the respective ultrasound transmitter according to the frequencies or the succession of the frequencies of the emitted pulses; and
wherein in the case step (b) is performed, the method further comprises 
controlling at least one of the ultrasound transceivers with transmit signals such that the at least one of the ultrasound transceivers emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
receiving, processing, and filtering said receive signals of the ultrasound receiver associated with the respective ultrasound transceiver according to the frequencies or the succession of the frequencies of the emitted pulses.  

54. 	(Previously Presented) The method according to claim 48, wherein
in the case that either step (a) or step (b) is performed, and in the case that step (a) is performed, the at least one ultrasound transmitter has at least two capacitive, micromechanical ultrasonic transducers, the method further comprises 
emitting said transmit signals to said capacitive, micromechanical ultrasonic transducers such that the capacitive, micromechanical ultrasonic transducers emit ultrasound with the same frequency, or  
evaluating the receive signals for a specified same frequency.


ascertaining from the receive signals, by means of an evaluation device or the control and evaluation device, at least one value which represents the weight per unit area and/or the thickness of the value document or values which represent the weight per unit area and/or the thickness in dependence on the location.

56. 	(Previously Presented) The method according to claim 47, in the case that either step (a) or step (b) is performed, the method further comprises
processing the receive signals; and 
employing the receive signals to recognize whether and/or when at least one specified edge, the leading edge in the transport direction and/or the trailing edge in the transport direction, of a value document passes a specified location, and/or to recognize the position thereof.

57. 	(Previously Presented) The device according to claim 29, wherein in the case that either step (a) or step (b) is performed, said at least one of the capacitive, micromechanical ultrasonic transducers has an extent between 100 µm and 10 mm in the transport direction and/or an extent between 100 µm and 10 mm transverse to the transport direction.

58. 	(Previously Presented) The device according to claim 29, 
wherein in the case that step (a) is performed, the ultrasound transmitters and/or ultrasound receivers respectively include two or more capacitive, micromechanical ultrasonic transducers that are adjacent to each other, 
or 

wherein in the case that either step (a) or step (b) is performed, the adjacent capacitive, micromechanical ultrasonic transducers have a distance between 100 µm and 10 mm in the transport direction and/or a distance between 100 µm and 10 mm transverse to the transport.

59. 	(Previously Presented) The device according to claim 32, 
wherein in the case that (a) is satisfied and each of the ultrasound transmitters has at least one capacitive, micromechanical ultrasonic transducer, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transmitters and the control and evaluation device are configured such that the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transmitters emits ultrasonic pulses of a specified frequency and a specified duration in dependence on the transmit signals of the control and evaluation device, the specified frequency of the ultrasonic pulses being in a range between 40 kHz and 1 MHz; and
wherein in the case that (b) is satisfied, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transceivers and the control and evaluation device are configured such that the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transceivers emits ultrasonic pulses of a specified frequency and a specified duration in dependence on the transmit signals of the control and evaluation device, the specified frequency of the ultrasonic pulses being in a range between 40 kHz and 1 MHz. 

60.	(Previously Presented) A device for examining value documents and/or a transport of value documents which are transported along a specified transport path in a specified transport direction, by means of ultrasound, wherein (a) or (b) below are satisfied

or
(b) the device comprises ultrasound transceivers disposed offset in a direction transverse to the transport direction for emitting ultrasound on the transport path upon transmit signals and for receiving the ultrasound after interaction with at least one of the value documents and for emitting receive signals;
wherein the device further comprises a plurality of capacitive, micromechanical ultrasonic transducers arranged such that 
in a case that (a) is satisfied, each of the ultrasound transmitters and/or each of the ultrasound receivers respectively has at least one of said capacitive, micromechanical ultrasonic transducers, 
	and 
in a case that (b) is satisfied, each of the ultrasound transceivers respectively has at least one of said capacitive, micromechanical ultrasonic transducers; and
wherein in the case that (a) is satisfied and the at least one ultrasound transmitter has at least two capacitive, micromechanical ultrasonic transducers, the capacitive, micromechanical ultrasonic transducers of each of the ultrasound transmitters are configured to have essentially identical properties; and
wherein in the case that (b) is satisfied, the capacitive, micromechanical ultrasonic transducers of each of the ultrasound transceivers are configured to have essentially identical properties. 



62. 	(Previously Presented) The device according to claim 60, wherein in the case that (a) is satisfied, the ultrasound transmitters and ultrasound receivers are disposed and configured such that respectively one of the ultrasound transmitters and at least one of the ultrasound receivers are disposed on the same side of the transport path, so that ultrasound emitted by a respective one of the ultrasonic transducers will be received, after interaction with one of the value documents in the transport path, by one of the ultrasound receivers and the ultrasound transmitter and the ultrasound receiver form an ultrasound path. 

63. 	(Previously Presented) The device according to claim 60, wherein in the case that (a) is satisfied, the device further comprises a control and evaluation device which is connected with the ultrasound transmitters and ultrasound receivers, and forms and emits transmit signals for the emitting of ultrasound by at least one of the ultrasound transmitters and receivers and processes receive signals of at least one of the ultrasound receivers, 
or
wherein in the case that (b) is satisfied, the device further comprises a control and evaluation device which is connected with the ultrasound transceivers and forms transmit signals for the emitting of ultrasound by at least one of the ultrasound transceivers and emits the transmit signals to the ultrasound transceivers and receives and processes receive signals of the at least one of the ultrasound transceivers.

 

wherein in the case that (a) is satisfied and the at least one ultrasound transmitter has at least two capacitive, micromechanical ultrasonic transducers, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transmitters and the control and evaluation device are configured such that the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transmitters emits ultrasonic pulses of a specified frequency and duration in dependence on transmit signals of the control and evaluation device,  
wherein in the case that (b) is satisfied, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transceivers and the control and evaluation device are configured such that the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transceivers emits ultrasonic pulses of a specified frequency and duration in dependence on transmit signals of the control and evaluation device, 
wherein in the case that either (a) or (b) is satisfied, the ultrasonic pulses are shorter than 100 milliseconds, 
wherein in the case that (a) is satisfied, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound receivers is respectively configured to receive the ultrasonic pulses of specified frequency and duration which are shorter than 100 milliseconds and forms corresponding receive signals, and that the control and evaluation device is configured to receive and to process the receive signals, and
wherein in the case that (b) is satisfied, the at least one capacitive, micromechanical ultrasonic transducer of at least some of ultrasound transceivers is respectively configured to receive the ultrasonic pulses of specified frequency and duration which are shorter than 100 milliseconds and forms corresponding receive signals, and that the control and evaluation device is configured to receive and to process the receive signals. 


	and/or
wherein in the case that (a) is satisfied, at least one of the ultrasound receivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound receivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip and respectively have electrodes which are contacted by conductive paths on the chip, 
	 and 
wherein in the case that (b) is satisfied, at least one of the ultrasound transceivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound transceivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip, and respectively have electrodes which are contacted by conductive paths on the chip.

66. 	(Previously Presented) The device according to claim 65, wherein in the case that either (a) or (b) is satisfied, adjacent ones of the capacitive, micromechanical ultrasonic transducers configured on a chip have a distance between 100 µm and 10 mm in the transport direction and/or a distance between 100 µm and 10 mm transverse to the transport. 




68. 	(Previously Presented) The device according to claim 63, 
wherein in the case that (a) is satisfied, at least one of the ultrasound transmitters has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound transmitters respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip and respectively have electrodes which are contacted by conductive paths on the chip, 
	and/or
wherein in the case that (a) is satisfied, at least one of the ultrasound receivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound receivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip, respectively have electrodes which are contacted by conductive paths on the chip,
	and 
wherein in the case that (b) is satisfied, at least one of the ultrasound transceivers has at least two capacitive, micromechanical ultrasonic transducers and/or at least two of the ultrasound transceivers respectively have at least one capacitive, micromechanical ultrasonic transducer, and each of said capacitive, micromechanical ultrasonic transducers are disposed on a chip, and respectively have electrodes which are contacted by conductive paths on the chip.




70. 	(Previously Presented) The device according to claim 68, wherein in the case that either (a) or (b) is satisfied, at least one of the capacitive, micromechanical ultrasonic transducers has an extent between 100 µm and 10 mm in the transport direction and/or an extent between 100 µm and 10 mm transverse to the transport direction.

71. 	(Previously Presented) The device according to claim 63, wherein in the case that (a) is satisfied, the control and evaluation device is configured to emit transmit signals to at least two different, adjacent ones of the ultrasound transmitters at the same time such that the at least two different, adjacent ones of the ultrasound transmitters emit ultrasound with different frequency or pulses of ultrasound with different frequency, 
wherein in the case that (b) is satisfied, the control and evaluation device is configured to emit transmit signals to at least two different, adjacent ones of the ultrasound transceivers at the same time such that the at least two different, adjacent ones of the ultrasound transceivers emit ultrasound with different frequency or pulses of ultrasound with different frequency, 
wherein in the case that (a) is satisfied, the control and evaluation device is configured to receive and to process receive signals of the ultrasound receiver forming an ultrasound path with the respective ultrasound transmitter, and 
wherein in the case that (b) is satisfied, the control and evaluation device is configured to receive and to process receive signals of the ultrasound receiver forming an ultrasound path with the respective ultrasound transceiver.


wherein in the case that (a) is satisfied, the control and evaluation device is configured to receive and process receive signals of the ultrasound receiver associated with the respective ultrasound transmitter, and to filter the receive signals of the ultrasound receiver associated with the respective ultrasound transmitter according to the frequencies or the succession of the frequencies of the emitted pulses,
wherein in the case that (b) is satisfied, the control and evaluation device is configured to emit transmit signals to at least one of the ultrasound transceivers such that the at least one of the ultrasound transceivers emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
wherein in the case that (b) is satisfied, the control and evaluation device is configured to receive and process receive signals of the ultrasound receiver associated with the respective ultrasound transceiver, and to filter the receive signals of the ultrasound transceiver according to the frequencies or the succession of the frequencies of the emitted pulses.

73. 	(Previously Presented) The device according to claim 63, wherein in the case that (a) is satisfied, at least one of the ultrasound transmitters has at least two capacitive, micromechanical ultrasonic transducers and the at least two capacitive, micromechanical ultrasonic transducers of the at least one ultrasound transmitter are connected with the control and evaluation device, and the control and evaluation device is configured to emit transmit signals to the at least two capacitive, micromechanical ultrasonic transducers so that the at least two capacitive, micromechanical ultrasonic transducers emit ultrasound with the same frequency, or the control and evaluation device is configured to process the receive signals jointly for a same frequency, and

 
74. 	(Previously Presented) The device according to claim 63, wherein in the case that either (a) or (b) is satisfied, and in the case that (a) is satisfied, each of the ultrasound transmitters has at least one capacitive, micromechanical ultrasonic transducer, the control and evaluation device is configured to emit the transmit signals to the capacitive, micromechanical ultrasonic transducers such that the capacitive, micromechanical ultrasonic transducers emit ultrasound with a same frequency and a different phase.

75. 	(Previously Presented) The device according to claim 63, 
wherein the case that either (a) or (b) is satisfied, the control and evaluation device is configured to ascertain from the receive signals upon processing the receive signals at least one of 
at least one value which represents a weight per unit area and/or a thickness of a value document, 
a local weight per unit area-profile, or 
a thickness profile; or
wherein the case that either (a) or (b) is satisfied, the control and evaluation device is configured to ascertain whether a value document for which receive signals were received was transported as a single value document or at least partly overlapping with another value document, and upon 
 
76. 	(Previously Presented) The device according to claim 63, wherein the case that either (a) or (b) is satisfied, the control and evaluation device is configured to recognize, upon processing the receive signals employing the receive signals, edges, leading edges or trailing edges, of a transported value document, and the control and evaluation device is configured to recognize upon processing the receive signals whether and/or when at least one specified edge, the leading edge in the transport direction and/or the trailing edge in the transport direction, of a value document passes a specified location at the transport path, and/or to recognize the position thereof and to emit thereupon a corresponding signal. 

77. 	(Previously Presented) An apparatus for processing value documents comprising
a feeding device for accepting value documents to be processed,
an output device for outputting or accepting the processed value documents,
a transport device for transporting the value documents from the feeding device along a transport path to the output device, and
one or more of the devices according to claim 60, disposed in the region of a portion of the transport path, for examining the value documents and/or the transport of the value documents which are transported along the transport path.

78. 	(Previously Presented) The device according to claim 60, wherein in the case that either (a) or (b) is satisfied, said at least one of the capacitive, micromechanical ultrasonic transducers has an extent between 100 µm and 10 mm in the transport direction and/or an extent between 100 µm and 10 mm transverse to the transport direction.

79. 	(Previously Presented) The device according to claim 60, 
wherein in the case that (a) is satisfied, the ultrasound transmitters and/or ultrasound receivers respectively include two or more capacitive, micromechanical ultrasonic transducers that are adjacent to each other, 
and 
wherein in the case that (b) is satisfied, the ultrasound transceivers respectively include two or more capacitive, micromechanical ultrasonic transducers that are adjacent to each other, and
wherein in the case that either (a) or (b) is satisfied, the adjacent capacitive, micromechanical ultrasonic transducers have a distance between 100 µm and 10 mm in the transport direction and/or a distance between 100 µm and 10 mm transverse to the transport.

80. 	(Previously Presented) The device according to claim 63, 
wherein in the case that (a) is satisfied and each of the ultrasound transmitters has at least one capacitive, micromechanical ultrasonic transducer, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transmitters and the control and evaluation device are configured such that the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transmitters emits ultrasonic pulses of a specified frequency and a specified duration in dependence on the transmit signals of the control and evaluation device, the specified frequency of the ultrasonic pulses being in a range between 40 kHz and 1 MHz, and
wherein in the case that (b) is satisfied, the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transceivers and the control and evaluation device are configured such that the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transceivers emits ultrasonic pulses of a specified frequency and a 

81.	(Previously Presented) A method for examining value documents and/or for monitoring the transport of value documents by means of ultrasound, the method comprising:
performing step (a) or (b) below
(a) emitting ultrasound by means of at least one ultrasound transmitter, upon receiving transmit signals, on a value document transported along a transport path and receiving the ultrasound thereupon emanating from the value document by means of at least one ultrasound receiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound receiver, 
	and
(b) emitting ultrasound by means of at least one ultrasound transceiver, upon receiving transmit signals, on a value document transported along a transport path the receiving ultrasound thereupon emanating from the value document by means of the at least one ultrasound transceiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound transceiver;  
wherein the method further comprises
receiving and processing said receive signals; and 
determining at least one property of the value document that is relevant for the examining and/or monitoring of the transport of the value document based on the received and processed receive signals,
wherein in the case that step (a) is performed, a plurality of capacitive, micromechanical ultrasonic transducers are used in the emitting and the receiving of the ultrasound, and each of 
wherein in the case that step (a) is performed, the plurality of capacitive, micromechanical ultrasonic transducers are configured to have essentially identical properties; and
wherein in the case that step (b) is performed, a plurality of capacitive, micromechanical ultrasonic transducers are used in the emitting and the receiving the ultrasound, and each of the at least one ultrasound transceiver has at least one capacitive, micromechanical ultrasonic transducer; and 
wherein in the case that step (b) is performed, the plurality of capacitive, micromechanical ultrasonic transducers are configured to have essentially identical properties. 

82.	(Previously Presented) The method according to claim 81, wherein a device is employed for said examining value documents and/or the transport of value documents which are transported along the transport path in a specified transport direction, by means of ultrasound, wherein 
in the case that step (a) is performed, the device comprises a plurality of ultrasound transmitters disposed offset in a direction transverse to the transport direction for emitting, upon receiving said transmit signals, ultrasound on the transport path and a plurality of ultrasound receivers disposed offset in a direction transverse to the transport direction for receiving ultrasound which is generated by means of the ultrasound transmitters and for emitting said receive signals 
	and   
in the case that step (b) is performed, the device comprises a plurality of ultrasound transceivers disposed offset in a direction transverse to the transport direction for emitting ultrasound on the transport path upon receiving said transmit signals and for receiving the ultrasound after interaction with at least one of the value documents and for emitting said receive signals; 

wherein in the case that step (b) is performed, the ultrasound transceivers are employed as the at least one ultrasound transceiver, and said transmit signals are emitted to the at least one ultrasound transceiver which thereupon emits said ultrasound, and upon receiving the receive signals of at least one ultrasound transceiver, and
wherein in the case that either step (a) or step (b) is performed, said method further comprises evaluating said received receive signals. 

83.	(Previously Presented) The method according to claim 81, wherein
in the case that step (a) is performed, the method further comprises forming and emitting said transmit signals to said at least one ultrasound transmitter, 
wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transmitters is configured such that, and said transmit signals are formed and emitted such that, the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transmitters emits the ultrasonic pulses of the specified frequency and duration in dependence on the transmit signals of the control and evaluation device such that the ultrasonic pulses are shorter than 100 milliseconds, and wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound receivers  is respectively configured to receive ultrasonic pulses of the specified frequency and duration which are shorter than 100 milliseconds; and
in the case that step (b) is performed, the method further comprises forming and emitting said transmit signals to said at least one ultrasound transceiver, 

wherein in the case that either step (a) or step (b) is performed, said method further comprises 
	forming corresponding receive signals, and 
	receiving and processing the receive signals. 

84.	(Previously Presented) The method according to claim 82, wherein
in the case that step (a) is performed, the method further comprises forming and emitting said transmit signals to said at least one ultrasound transmitter, 
wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound transmitters is configured such that, and said transmit signals are formed and emitted such that, the at least one capacitive, micromechanical ultrasonic transducer of the respective ultrasound transmitters emits ultrasonic pulses of a specified frequency and duration in dependence on the transmit signals of the control and evaluation device, which pulses are shorter than 100 milliseconds and wherein the at least one capacitive, micromechanical ultrasonic transducer of at least some of the ultrasound receivers is respectively configured to receive ultrasonic pulses of specified frequency and duration which are shorter than 100 milliseconds; 
in the case that step (b) is performed, the method further comprises forming and emitting said transmit signals to said at least one ultrasound transceiver,

wherein in the case that either step (a) or step (b) is performed, said method further comprises 
	forming corresponding receive signals, and 
	receiving and processing the receive signals. 

85.	(Previously Presented) The method according to claim 82, wherein
in a case that step (a) is performed, the method further comprises 
emitting said transmit signals to at least two different, adjacent ones of the ultrasound transmitters, such that said at least two different, adjacent ones of the ultrasound transmitters emit ultrasound with different frequency or pulses of ultrasound with different frequency, and 
receiving and processing said receive signals of the ultrasound receiver that form an ultrasound path with the respective ultrasound transmitter, wherein processing said receive signals includes filtering said receive signals; and
in a case that step (b) is performed, the method further comprises 
emitting said transmit signals to at least two different, adjacent ones of the ultrasound transceivers, such that said at least two different, adjacent ones of the ultrasound 
receiving and processing said receive signals of the ultrasound transceiver that form an ultrasound path with the respective ultrasound transceiver, wherein processing said receive signals includes filtering said receive signals. 

86.	(Previously Presented) The method according to claim 81, wherein
in a case that step (a) is performed, the method further comprises 
controlling at least one of the ultrasound transmitters with transmit signals such that the at least one of the ultrasound transmitters emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
receiving, processing, and filtering said receive signals of the ultrasound receiver associated with the respective ultrasound transmitter according to the frequencies or the succession of the frequencies of the emitted pulses.

87.	(Currently Amended) The method according to claim 82, wherein
wherein in the case that step (b) is performed, the method further comprises 
controlling at least one of the ultrasound transceivers with transmit signals such that the at least one of the ultrasound transceivers emits a sequence of ultrasonic pulses from which at least two successive ones have a different frequency, and 
receiving, processing, and filtering said receive signals of the corresponding ultrasound transceiver according to the frequencies or the succession of the frequencies of the emitted pulses.  


wherein in the case that step (a) is performed, at least one of the ultrasound transmitters 
said method further comprises 
emitting said transmit signals to said capacitive, micromechanical ultrasonic transducers such that the capacitive, micromechanical ultrasonic transducers emit ultrasound with the same frequency, or 
evaluating the receive signals for a specified same frequency; and
wherein in the case that step (b) is performed, at least one of the ultrasound transceivers has at least two capacitive, micromechanical ultrasonic transducers, and 
said method further comprises 
emitting said transmit signals to said capacitive, micromechanical ultrasonic transducers such that the capacitive, micromechanical ultrasonic transducers emit ultrasound with the same frequency, or 
evaluating the receive signals for a specified same frequency.

89.	(Previously Presented) The method according to claim 82, 
wherein in the case that either step (a) or step (b) is performed, the method further comprises
ascertaining from the receive signals, by means of an evaluation device or the control and evaluation device, at least one value which represents the weight per unit area and/or the thickness of the value document or values which represent the weight per unit area and/or the thickness in dependence on the location.


wherein in the case that either step (a) or step (b) is performed, the method further comprises
processing the receive signals; and 
employing the receive signals to recognize whether and/or when at least one specified edge, the leading edge in the transport direction and/or the trailing edge in the transport direction, of a value document passes a specified location, and/or to recognize the position thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 29, the prior art of record fails to teach and/or suggest a device for examining value documents and/or a transport of value documents which are transported along a specified transport path in a specified transport direction, by means of ultrasound, wherein (a) or (b) below are satisfied: (a) the device comprises ultrasound transmitters disposed offset in a direction transverse to the transport direction for emitting, upon transmit signals, ultrasound on the transport path, and ultrasound receivers disposed offset in a direction transverse to the transport direction for receiving ultrasound which is generated by means of the ultrasound transmitters and for emitting receive signals, and (b) the device comprises ultrasound transceivers disposed offset in a direction transverse to the transport direction for emitting ultrasound on the transport path upon transmit signals and for receiving the ultrasound after interaction with at least one of the value documents and for emitting receive signals; wherein in a case that (a) is satisfied, each of the ultrasound transmitters and/or each of the ultrasound receivers respectively has at least one capacitive, micromechanical ultrasonic transducer, and at least one of the ultrasound transmitters and/or at least one of the ultrasound receivers has two or more capacitive, micromechanical ultrasonic transducers, and wherein in a case that (b) is satisfied, each of the ultrasound transceivers respectively has at least one capacitive, micromechanical ultrasonic transducer, and at least one of the ultrasound transceivers has two or more capacitive, micromechanical ultrasonic transducers; and especially wherein in the case 
With regards to claim 47, the prior art of record fails to teach and/or suggest a method for examining value documents and/or for monitoring the transport of value documents by means of ultrasound, the method comprising: performing step (a) or (b) below (a) emitting ultrasound by means of at least one ultrasound transmitter, upon receiving transmit signals, on a value document transported along a transport path and receiving the ultrasound thereupon emanating from the value document by means of at least one ultrasound receiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound receiver, and (b) emitting ultrasound by means of at least one ultrasound transceiver, upon receiving transmit signals, on a value document transported along a transport path the receiving ultrasound thereupon emanating from the value document by means of the at least one ultrasound transceiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound transceiver; wherein the method further comprises receiving and processing said receive signals; and determining at least one property of the value document that is relevant for the examining and/or monitoring of the transport of the value document based on the received and processed receive signals, especially wherein in the case that step (a) is performed, the at least one ultrasound transmitter and/or at least one ultrasound receiver has at least two capacitive, micromechanical ultrasonic transducers; and wherein in the case that step (a) is performed, the at least two capacitive, micromechanical ultrasonic transducers of the at least one ultrasound transmitter and/or the at least one ultrasound receiver are configured to have essentially identical properties; and wherein in the case that step (b) is performed, the at least one ultrasound transceiver has at least two capacitive, micromechanical ultrasonic transducers; and wherein in the case that step (b) is performed, the at least two capacitive, micromechanical ultrasonic transducers of the at least ultrasound transceiver are configured to have essentially identical properties.
With regards to claim 60, the prior art of record fails to teach and/or suggest a device for examining value documents and/or a transport of value documents which are transported along a specified transport path in a specified transport direction, by means of ultrasound, wherein (a) or (b) below are satisfied (a) the device comprises ultrasound transmitters disposed offset in a direction transverse to the transport direction for emitting, upon transmit signals, ultrasound on 
With regards to claim 81, the prior art of record fails to teach and/or suggest a method for examining value documents and/or for monitoring the transport of value documents by means of ultrasound, the method comprising: performing step (a) or (b) below (a) emitting ultrasound by means of at least one ultrasound transmitter, upon receiving transmit signals, on a value document transported along a transport path and receiving the ultrasound thereupon emanating from the value document by means of at least one ultrasound receiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound receiver, and (b) emitting ultrasound by means of at least one ultrasound transceiver, upon receiving transmit signals, on a value document transported along a transport path the receiving ultrasound thereupon emanating from the value document by means of the at least one ultrasound transceiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound transceiver; wherein the method further comprises receiving and processing said receive signals; and determining at least one property of the value document that is relevant for the examining and/or monitoring of the transport of the value document based on the received and processed receive signals, wherein in the case that step (a) is performed, a plurality of capacitive, micromechanical ultrasonic transducers are used in the emitting and the receiving the ultrasound, and each of the at least one ultrasound transmitter and/or the at least one ultrasound receiver have at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855